Case 3:21-cv-00046-NJR Document 14 Filed 02/03/21 Page 1 of 1 Page ID #60




         January 27, 2021


                                                    /s/ Nathan P. Eimer

                                                      Nathan P. Eimer
                                          Eimer Stahl LLP
                                          224 S Michigan Avenue, Suite 1100
                                          Chicago, IL 60604

                                                   neimer@eimerstahl.com

                                                       (312) 660-7600
